Title: To James Madison from John Armstrong, 26 September 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sackets’ harbor 26th. Sept. 1813.
We are yet here waiting for Chauncy and Wilkinson. From neither have I heard a syllable since the 18th. Hampton began his movement on the 19th. from Cumberland head. His advanced Corps surprised & carried a picket guard at Odell town and were pushing forward by the Eastern road, when a circumstance of very unusual occurrence prevented his farther progress. “The wells and Springs of Odell town and the beds of Le Cole & Acadie were dry. This fact” says the Gen. “determined me to take the Western or Chateauge route.” He will halt at the Four Corners, or Malone, untill advised of our Movement. Of this, he can receive intelligence in thirty hours. Col. Connor thinks the station at N.Y. will be very acceptable to Gen. Dearborn. Will not the burning of our block-houses be sufficient cause for taking Pensacola? The force assembling for the Creek business, will be competent to the object. Should you be of this opinion, some instructions should be Sent to Gen. Flournoy of a Mil. character, which shall be immediately prepared & ready for transmission. I am Sir with the highes[t] respect, Your Most faithful hum. Servt.
John Armstrong
